Citation Nr: 1439232	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  08-37 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension as secondary to diabetes mellitus type II

2.  Entitlement to service connection for sexual dysfunction as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In January 2012, the Board remanded this case for further development.  In May 2013, the Board denied inter alia the claims for service connection for hypertension and sexual dysfunction.  The Veteran appealed the claims for hypertension and sexual dysfunction to the United States Court of Appeals for Veterans Claims (CAVC).  The CAVC granted, in June 2014, a joint motion for remand of those claims for action consistent with the terms of the joint motion.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is service connected for diabetes mellitus presumptively as due to herbicide exposure in Vietnam.  He contends that he has hypertension and sexual dysfunction secondary to diabetes mellitus, or alternatively conceded herbicide exposure.

The seminal inquiry here is whether the claimed disorders are as likely as not proximately due to or aggravated by service-connected diabetes mellitus, or proximately due to herbicide exposure.  An adequate medical opinion in this regard has not been obtained.  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

It is noted that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance. Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a new VA examination by an appropriately skilled physician to address the etiology of the Veteran's hypertension.  The physician should indicate:

(a) Whether it is as likely as not (50 percent probability or more) that the Veteran's hypertension is proximately due to or aggravated (permanently worsened) by service connected diabetes mellitus; and

(b) Whether it is as likely as not (50 percent probability or more) that the Veteran's hypertension is proximately due to herbicide exposure in service.

Aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 
The claims file and any other pertinent medical evidence not in the claims file but located in electronic VA file should be made available to and reviewed by the physician.  A complete rationale for all opinions is required.  The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.
 
2.  The Veteran should be scheduled for a new VA examination by an appropriately skilled physician to address the etiology of the Veteran's sexual dysfunction.  The physician should indicate:

(a) Whether it is as likely as not (50 percent probability or more) that the Veteran's sexual dysfunction is proximately due to or aggravated (permanently worsened) by service connected diabetes mellitus; and

(b) Whether it is as likely as not (50 percent probability or more) that the Veteran's sexual dysfunction is proximately due to herbicide exposure in service.

Aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

The claims file and any other pertinent medical evidence not in the claims file but located in electronic VA file should be made available to and reviewed by the physician.  A complete rationale for all opinions is required.  The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Then, the AOJ should review the medical opinions and supporting bases to ensure that all the requested information and an adequate rationale is provided, or return for such.

4.  Then, after ensuring any other necessary development has been completed, the AOJ should readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

